Citation Nr: 0518730	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  05-10 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to October 7, 2004 for 
the grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1941 to September 
1945, during which time he was a Prisoner of War (POW) of the 
German Government from March 14, 1945 to April 29, 1945.  The 
veteran died in November 1995, and the appellant (also 
referred to as "claimant") is the veteran's surviving 
spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 letter and a November 2004 rating 
decision by the RO.  The March 2004 letter informed the 
appellant that she had not submitted new and material 
evidence sufficient to reopen the claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant's Notice of Disagreement (NOD) with that 
determination was received at the RO in August 2004.  

In the November 2004 rating decision, the RO granted service 
connection for the cause of the veteran's death, based solely 
on a regulatory amendment to 38 C.F.R. § 3.309(c) which added 
atherosclerotic heart disease and hypertensive vascular 
disease and their complications to the list of conditions for 
which entitlement to service connection is presumed for 
former POWs.  The effective date of the regulation is October 
7, 2004; thus, the RO assigned an effective date of October 
7, 2004 for the grant of service connection for the cause of 
the veteran's death.  

In a December 2004 NOD, the appellant disagreed with the 
effective date of October 7, 2004 assigned for the grant of 
service connection for the cause of the veteran's death.  The 
appellant asserted that because she had an appeal pending at 
the time of the change in regulations, the effective date of 
the grant of service connection should be prior to the date 
of the change in regulations.  

In response to the appellant's assertions, the RO issued a 
Statement of the Case (SOC) in March 2005, which denied the 
appellant's claim of entitlement to an effective date prior 
to October 7, 2004, for the grant of service connection for 
the cause of the veteran's death.  The appellant perfected 
her appeal as to that issue with her submission of a VA Form 
9, received at the RO in March 2005.  

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran died in November 1995; the Certificate of 
Death indicates that the immediate cause of the veteran's 
death was myocardial infarction, due to or as a consequence 
of coronary artery disease.  

2.  At the time of the veteran's death, service connection 
had been established for post-traumatic stress disorder 
(PTSD), evaluated as 30 percent disabling, and for a 
perforated right tympanic membrane, evaluated as 
noncompensably disabling.  

3.  In a March 2002 rating decision, the RO denied the 
appellant's claim to reopen the issue of entitlement to 
service connection for the cause of the veteran's death, 
because she had not submitted new and material evidence 
sufficient to reopen the claim; but the appellant did not 
appeal in a timely fashion from that decision.  

4.  The RO received the appellant's most recent claim to 
reopen the issue of service connection for the cause of the 
veteran's death on October 28, 2003.  

5.  New evidence has been presented since the RO's March 2002 
decision which is relevant and probative to the issue at 
hand, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

6.  The medical evidence in this case tends to show that the 
service-connected PTSD, as likely as not, played a 
contributory role in producing, or at least accelerating, the 
veteran's demise because it is at least as likely as not that 
the veteran's PTSD caused or materially contributed to the 
coronary artery disease which ultimately caused his death.  

7.  In a November 2004 rating decision, service connection 
for the cause of the veteran's death was granted, effective 
from October 7, 2004, based solely on a regulatory amendment 
to 38 C.F.R. § 3.309(c) which added atherosclerotic heart 
disease and hypertensive vascular disease and their 
complications to the list of conditions for which entitlement 
to service connection is presumed for former POW's, effective 
from October 7, 2004; the appellant disagreed with this 
effective date.


CONCLUSIONS OF LAW

1.  The late veteran now meets the criteria for presumptive 
service connection based on former POW status.  38 U.S.C.A. 
§§ 101(32), 1112, 5107 (West 2002); 38 C.F.R. §§ 3.1(y), 
3.203 (2004); 38 C.F.R. § 1.18, 3.309 (October 7, 2004); See 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).

2.  New and material evidence has been submitted since the 
March 2002 RO decision to reopen the claim of service 
connection for the cause of the veteran's death (on a direct 
basis).  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156 (2004).  

3.  Resolving all doubt in the appellant's favor, a service-
connected disability did cause or contribute substantially or 
materially to cause the veteran's death.  38 U.S.C.A. §§ 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.312 (2004); 38 C.F.R. § 1.18, 3.309 (October 7, 
2004).

4.  An effective date of October 28, 2003, but no earlier, 
for the grant of service connection for the cause of the 
veteran's death is warranted.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that new and material evidence had been 
presented sufficient to reopen the issue of service 
connection for the cause of the veteran's death.  The 
appellant further asserts that the evidence in this case 
shows that it is at least as likely as not that the veteran's 
service-connected PTSD caused or materially contributed to 
the veteran's demise.  As such, the appellant argues that an 
effective date prior to October 7, 2004 is warranted for the 
grant of service connection for the cause of the veteran's 
death.  

At the outset, the Board notes that in a November 2004 rating 
decision, service connection for the cause of the veteran's 
death was granted, effective from October 7, 2004, based 
solely on a regulatory amendment to 38 C.F.R. § 3.309(c) 
which added atherosclerotic heart disease and hypertensive 
vascular disease and their complications to the list of 
conditions for which entitlement to service connection is 
presumed for former POW's, effective from October 7, 2004.  
In other words, service connection for the cause of the 
veteran's death was granted on a presumptive basis because of 
a new regulation.  The RO therefore assigned the effective 
date of the new regulation as the effective date for the 
grant of service connection for the cause of the veteran's 
death.  VA laws and regulations provide the assignment of an 
effective date for the grant of service connection based on a 
liberalizing law as the effective date of the change in 
regulation, if service connection is granted on that basis.  
See 38 C.F.R. § 3.114 (2004).  As such, an earlier effective 
date based on the RO's grant of service connection on a 
presumptive basis is not assignable, for reasons set forth 
hereinbelow.  

However, the appellant correctly points out that she had an 
appeal pending at the time of the effective date of the new 
regulatory change to 38 C.F.R. § 3.309; that appeal being 
whether new and material evidence had been submitted to 
reopen a claim of service connection for the cause of the 
veteran's death.  Since the RO granted service connection on 
a presumptive basis, it did not make a determination 
regarding whether new and material evidence had been 
submitted sufficient to reopen the appellant's claim of 
service connection for the cause of the veteran's death (on 
the basis that the veteran's service-connected PTSD 
contributed to the veteran's heart disease, which ultimately 
led to his demise).  

However, the Board finds that, although service connection 
has already been granted (on a presumptive basis), the Board 
must now determine if service connection is warranted on any 
other basis before a determination can be made as to the 
proper effective date of the award in this case.  

In light of the foregoing facts unique to this case, the 
Board finds that a determination must first be made as to 
whether new and material evidence has been presented 
sufficient to reopen a claim of service connection for the 
cause of the veteran's death, in order to determine whether 
service connection is warranted on a direct basis; and if so, 
if an effective date prior to October 7, 2004 is warranted.  

As set forth hereinbelow, the Board finds that the appellant 
has submitted new and material evidence to reopen the claim 
of service connection for the cause of the veteran's death; 
and also finds, after a de novo review of the entire evidence 
of record, that it is at least as likely as not that the 
veteran's service-connected PTSD caused or materially 
contributed to the cause of the veteran's death.  As such, 
and for the reasons set forth hereinbelow, the Board further 
finds that an assignment of an effective date of October 28, 
2003 is warranted for the grant of service connection for the 
cause of the veteran's death.  


I.  VA's Duties to Notify and Assist

Effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), eliminated the 
concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA also issued 
regulations to implement the VCAA, now codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
 
The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also ask the claimant to provide any 
other evidence in his or her possession that might support 
the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).
 
The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the claimant 
was notified of the evidence needed to substantiate her claim 
in a November 2003 duty-to-assist letter.  A duty-to-assist 
VCAA letter that is adequate for the service connection issue 
is adequate if there is a notice of disagreement to the 
assigned evaluation or to the assigned effective date.  The 
RO does not bifurcate the issues, rather, the RO grants 
service connection then assigns an effective date.  The 
appellant's claim is actually a claim for more compensation.  
In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish her 
claim and she was afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claim, notice of what she 
could do to help her claim, and notice of how her claim was 
still deficient.  See VAOPGCPREC 8-03.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The November 
2003 letter advised the appellant that the RO would make 
reasonable efforts to obtain evidence such as medical 
records, employment records, or records from other Federal 
agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The November 2003 letter 
requested that the appellant provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated the 
veteran for his service-connected disability, or heart 
disability which led to his demise.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
specifically requesting that the appellant provide any 
evidence in her possession that pertained to her claim (as 
required by 38 C.F.R. § 3.159 (b)), the Board finds that the 
appellant is not prejudiced by such failure.  The RO has 
consistently requested the appellant to provide information 
about where and by whom the veteran was treated for his 
service-connected PTSD and heart condition.  In the November 
2003 letter, the appellant was specifically asked to tell VA 
about any additional information or evidence and send VA the 
evidence needed as soon as possible.  Thus, she was, in 
effect, asked to submit all evidence in her possession.  
Therefore, for all of the aforementioned reasons, it is 
determined that the appellant was not prejudiced by the RO's 
not specifically requesting that the appellant provide any 
evidence in her possession that pertained to her claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

II.  Procedural History

This case is unique because service connection has already 
been granted for the cause of the veteran's death and the 
Board must still determine if new and material evidence has 
been submitted to reopen a claim for service connection when 
service connection has already been granted.  However, the 
RO's grant of service connection was based on a newly 
promulgated regulation that presumes service connection for 
heart disease for former POW's.  As such, an effective date 
for the grant of service connection is not assignable prior 
to October 7, 2004, the effective date of the newly 
promulgated regulation, unless the Board finds another basis 
on which to grant service connection.  

Historically, the veteran died in November 1995.  The 
Certificate of Death indicates that the immediate cause of 
the veteran's death was myocardial infarction, due to or as a 
consequence of coronary artery disease.  At the time of the 
veteran's death, service connection had been established for 
post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling, and for a perforated right tympanic 
membrane, evaluated as noncompensably disabling.  

The appellant initially filed a claim for service connection 
for the cause of the veteran's death in November 1995, 
shortly after the veteran's death.  Service connection for 
the cause of the veteran's death was denied in a March 1996 
rating decision.  That denial was affirmed by the Board in a 
May 1998 Board decision.  In a September 2000 decision, the 
Board also found that there was no clear and unmistakable 
error (CUE) in the May 1998 Board decision.  

In August 2001, the appellant once again submitted a claim to 
reopen the issue of service connection for the cause of the 
veteran's death.  In a March 2002 rating decision, the RO 
denied the appellant's claim to reopen the issue of 
entitlement to service connection for the cause of the 
veteran's death, finding that the appellant had not submitted 
new and material evidence sufficient to reopen the claim; but 
the appellant did not appeal in a timely fashion from that 
decision.  

The RO received the appellant's most recent claim to reopen 
the issue of service connection for the cause of the 
veteran's death on October 28, 2003.  In March 2004, the RO 
determined that the appellant had not submitted new and 
material evidence sufficient to reopen the claim of service 
connection for the cause of the veteran's death.  The 
appellant timely appealed that determination.  

III.  New and Material Evidence

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2004).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that the applicable regulation requires that 
new and material evidence is defined as evidence not 
previously submitted to agency decision makers; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).  
 
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeal for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  
However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (2001)).

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  In this case, the last final 
decision of record with respect to the claim for service 
connection for the cause of the veteran's death was the March 
2002 RO decision which determined that new and material 
evidence had not been submitted sufficient to reopen the 
claim of service connection for the cause of the veteran's 
death.  

Historically, as noted hereinabove, the veteran died in 
November 1995 from a myocardial infarction, due to coronary 
artery disease.  At the time of his death, the veteran's 
service-connected disabilities included PTSD, rated as 30 
percent disabling.  The appellant has always maintained that 
the veteran's PTSD led to his coronary artery disease, which 
ultimately led to his demise.  She filed a claim of service 
connection for the cause of the veteran's death shortly after 
the veteran's death, in November 1995.  The appellant's claim 
was denied by rating decision dated March 1996.  The 
appellant appealed that determination, and the Board issued a 
decision in May 1998 which found that there was no medical 
nexus between the veteran's coronary artery disease and his 
period of military service, including hardship related to his 
POW experience.  The Board also found that there was no 
medical evidence of a nexus between the veteran's coronary 
artery disease and his service-connected PTSD.  At the time 
of the May 1998 Board decision, the medical evidence of 
record consisted of service medical records, post-service 
treatment records and terminal hospital records.  

The service medical records revealed no preexisting 
cardiovascular disorders, nor any complaints of, treatment 
for, findings of, or diagnoses of any cardiovascular 
disabilities during service.  The post-service medical 
evidence of record did not reveal any complaints, findings, 
treatment for or diagnosis of any cardiovascular disorder 
within one year of the veteran's discharge from service.  

A November 1987 clinical note reported that the veteran lost 
20 pounds during his incarceration as a POW.  During a 
December 1987 POW examination, the veteran complained of 
flashbacks of his POW experiences, as well as depression.  He 
did not report either heart disease or edema.  The heart was 
evaluated as normal.  PTSD was assessed.  On his Former POW 
Medical History, the veteran did not complete the inquiry as 
to whether he experienced swelling of the legs and/or feet 
during captivity.

The record includes VA outpatient treatment reports dated 
from January 1988 to October 1995.  These show diagnoses of 
coronary artery disease, status post coronary artery bypass 
graft, exertional angina pectoris, mild angina pectoris, 
PTSD, depression, tinnitus, and hearing loss.  A VA nuclear 
medicine impression, dated in July 1990, following stress and 
redistribution images, was equivocal findings of reversible 
ischemia of the upper septum and upper posterolateral wall.  
X-ray examination impression of the chest in September 1993 
revealed stable postoperative chest.

An October 1988 VA operation report detailed the quadruple 
coronary artery bypass graft which was performed on the 
veteran.  A VA hospital discharge summary dated in October 
1988 reveals that the veteran presented with complaints of 
exertion and angina which started approximately one year 
previously.  Extremity examination was unremarkable.  A VA 
hospital discharge summary dated in August 1989 diagnosed a 
history of coronary artery disease and history of left 
transient ischemic attacks.  VA examination in August 1989 
revealed normal heart sounds.  A quadruple coronary artery 
bypass graft was performed.  Diagnosis was coronary artery 
disease, unstable angina.

The appellant submitted a column entitled "POW Medsearch" 
from the November 1990, EX-POW BULLETIN, wherein a physician 
stated that, with respect to service-connected death 
benefits, he believed that there was a link between the later 
development of cardiovascular disease and incarceration, the 
key words being avitaminosis, malnutrition, beriberi, 
starvation, and stress.

Terminal treatment records dated in November 1995, show that 
the veteran was found lying on the floor of a running track.  
All attempts at resuscitation were unsuccessful, and the 
veteran died in November 1995.

In sum, the Board found that the evidence of record (at the 
time of the May 1998 decision) did not suggest that the 
veteran's coronary artery disease was proximately due to or 
the result of a service-connected disability, or that the 
coronary artery disease was aggravated by a service-connected 
disability.  

In support of a subsequent claim to reopen, the appellant 
submitted a letter dated May 1998 from a private doctor.  The 
letter purports to link a veteran's history of anxiety and 
depression to his active service, and cardiovascular disease.  
The doctor reported that there is a link between stress 
levels, anxiety and the development of cardiovascular 
disease.  Finally, the doctor opined that, "[H]is 
cardiovascular health has been affected because of his 
anxiety and depression."  Importantly, however, the Board 
points out that it is not entirely clear whether the letter 
is in reference to the deceased veteran, or some other 
veteran, because the doctor who provided the letter never 
mentioned, by name, to whom he was referring.  

In a March 2002 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for the cause of the veteran's 
death.  The appellant was provided notice of this decision as 
well as her procedural and appellate rights.  However, the 
appellant did not timely appeal that determination.

The appellant submitted another claim to reopen the issue of 
service connection for the cause of the veteran's death in 
October 2003.  The RO thereafter sent a letter to the 
appellant in March 2004 noting that she had not submitted any 
new and material evidence to reopen the claim of service 
connection for the cause of the veteran's death.  The 
appellant timely appealed that determination.  

In support of her claim to reopen, she submitted a letter 
dated August 2004 from a medical professional.  The letter 
first points out that the veteran was not a smoker, and did 
not use alcohol or drugs prior to his demise.  The letter 
further notes that the veteran's parents lived to the ages of 
87 and 92.  The letter then pointed to numerous writings and 
studies noting essentially that PTSD has a significant 
negative effect on the physical functioning of individuals 
with coronary artery disease; and that patients with combat-
related PTSD had higher blood pressure and higher cardiac 
risk. 

The medical professional opined that it was certainly as 
likely as not that the veteran's service-connected PTSD 
caused or contributed to the development of coronary artery 
disease, which ultimately led to his death.  The opinion was 
based on the following rationale: (1) the veteran was 
presumably cardiac disease free upon induction into military 
service; (2) he did not suffer from the usual cardiac risk 
factors of obesity, tobacco use, hyperlipidemia, diabetes 
mellitus, or a strong family history of cardiac disease; (3) 
that the veteran suffered from service-connected PTSD; and 
(4) in light of the general link between stress and heart 
disease.  

In sum, the relevant evidence added to the record since the 
RO's March 2002 decision consists of the aforementioned 
medical opinion offering a likely link, with adequate 
rationale, between the veteran's service-connected PTSD and 
his coronary artery disease.  This new evidence certainly 
raises a reasonable possibility of substantiating the 
veteran's claim.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the appellant has submitted 
new and material evidence.  The evidence is certainly new, as 
it was not of record at the time of the March 2002 RO 
decision.  Furthermore, the evidence is material as to the 
question of service connection because it raises the 
possibility that the veteran's service-connected PTSD caused 
or materially contributed to the heart disease with 
ultimately led to the veteran's demise.  Thus, this evidence 
is relevant and probative to the issue at hand and raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2004).  

IV.  Service Connection for the Cause of the Veteran's Death

As the claim is reopened, the Board now addresses whether 
service connection for the cause of the veteran's death is 
warranted based on the appellant's assertions of a causal 
connection between the veteran's service-connected PTSD and 
the coronary artery disease which ultimately led to his 
demise.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must establish that the 
service-connected disability was either the principal or a 
contributory cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death.  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2004).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Taken as a whole, the evidence shows that the veteran's PTSD, 
as likely as not, combined to cause the veteran's death and 
lent assistance to the production of death.  The medical 
opinion from August 2004 provided a complete rationale for 
the opinion expressed, specifically noting that the veteran 
was heart disease free prior to service; that he suffered 
tremendous stress during his POW experience; and that there 
is a documented link between stress and cardiac risk.  The 
opinion also pointed out that the veteran did not carry the 
usual recognized cardiac risk factors such as obesity, family 
history, smoking, or diabetes.  Finally, the opinion relied 
on published medical research to support the opinion.  
Moreover, there is no evidence in the claims file which is in 
contrast to this opinion.  Although most of the favorable 
evidence in the claims file refers to a general link between 
stress and heart disease, and does not specifically provide a 
medical nexus between the veteran's service-connected PTSD 
and his heart disease, this last medical opinion of August 
2004 does provide such a nexus statement.  Thus, as there is 
no evidence of record to discredit the August 2004 medical 
opinion, the Board finds that with the resolution of 
reasonable doubt in the appellant's favor, it is as likely as 
not that the veteran's service-connected PTSD contributed 
substantially and materially to the cause of the veteran's 
death.  Therefore, service connection for the cause of the 
veteran's death is warranted on a direct basis.  38 C.F.R. §§ 
3.102, 3.312 (2004).

V.  Effective Dates

As the claim has been reopened, and service connection has 
been granted for the cause of the veteran's death, based on 
the finding that the veteran's PTSD contributed materially to 
the cause of the veteran's death, the Board now turns to the 
question of the assignment of a proper effective date for the 
grant of service connection.  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).

With respect to service connection claims which are granted 
following the submission of new and material evidence, such 
as the grant of service connection for the cause of the 
veteran's death, governing regulation provides that the 
effective date of the award will be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii) and (r) (2004).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the claimant which 
may be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2004); Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).

The effective date of an evaluation and award of compensation 
or dependency and indemnity compensation will be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2004).

However, 38 U.S.C.A. § 5110(g) provides an exception to § 
5110(a) in cases where an award of compensation or dependency 
and indemnity compensation is granted pursuant to a 
liberalizing law:

Subject to the provisions of section 5101 of this title, 
where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application or the date of administrative determination of 
entitlement, whichever is earlier.  38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).

In sum, the general rule regarding the effective date of a 
grant of service connection is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400 (2004).  However, in some instances, 
retroactive effective dates are allowed in the context of a 
liberalizing issue.  38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114(a) (2004).

In the earlier rating decisions by the RO, as well as the May 
1998 Board decision, the RO and Board did not dispute that 
the veteran was a former POW.  Instead, the appellant's claim 
was denied based on the fact that the veteran's causes of 
death, myocardial infarction due to coronary artery disease, 
were not presumptive conditions for a POW, nor was there 
medical evidence that these disorders manifested in service 
or within one year following service.  38 C.F.R. §§ 3.307, 
3.309 (2004).  Based upon the regulations in effect at the 
time of the rating decision, the analysis by the RO was 
correct.  Moreover, the appellant had not provided competent 
evidence of a nexus between the veteran's service-connected 
PTSD and his myocardial infarction or coronary artery 
disease.  

However, 38 C.F.R. § 3.309(c) was recently revised.  Added to 
the list of diseases under 38 C.F.R. § 3.309 are 
atherosclerotic heart disease and hypertensive vascular 
disease (including hypertensive heart disease and 
hypertension); ischemic heart disease and coronary artery 
disease are included within this provision. Complications of 
atherosclerotic heart disease are also included.  
Complications may include myocardial infarction, congestive 
heart failure and arrhythmia.  Hypertensive vascular disease 
refers to disease associated with elevated blood pressure.  
Complications caused by hypertensive vascular disease are 
included.  Diseases arising from viral or bacterial causes 
are not included.

These diseases are subject to the presumption service 
connection provisions as follows:

Disease specific as to former prisoners of war. (1) If a 
veteran is a former prisoner of war, the following diseases 
shall be service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumptions provisions of Sec. 3.307 
are also satisfied.

38 C.F.R. § 3.309(c) (October 7, 2004).

Moreover, the appellant also submitted competent evidence of 
a nexus between the veteran's service-connected PTSD and his 
coronary artery disease, which ultimately led to his demise.  
Importantly, the RO did not consider the newly submitted 
evidence; but rather, simply granted service connection for 
the cause of the veteran's death based on the newly 
promulgated regulation allowing for a grant of service 
connection on a presumptive basis for POW's who develop 
coronary artery disease.  As noted hereinabove, the effective 
date of a grant of service connection based on a liberalizing 
law is the effective date of the new law.  Since the RO 
granted service connection based on a liberalizing law, the 
RO had no choice but to assign an effective date of October 
7, 2004 as the effective date of the award of service 
connection for the cause of the veteran's death.  See 
38 C.F.R. § 3.114 (2004).  

However, as explained hereinabove, the Board has determined, 
after considering the new and material August 2004 medical 
opinion, that service connection for the cause of the 
veteran's death is warranted, based on a finding that it is 
as likely as not that the veteran's service-connected PTSD 
substantially and materially contributed to the veteran's 
coronary artery disease, which ultimately led to his demise.  
Because service connection is also warranted on this basis, 
entitlement to an effective date of October 28, 2003 is 
warranted.

As noted, with respect to service connection claims which are 
granted following the submission of new and material 
evidence, such as the grant of service connection for the 
cause of the veteran's death in this case, governing 
regulation provides that the effective date of the award will 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) and (r) (2004).  The date of receipt of the 
appellant's most recent claim to reopen in this case is 
October 28, 2003.  As such, the assignment of an effective 
date of October 28, 2003, but no earlier, for the grant of 
service connection for the cause of the veteran's death is 
warranted.  


ORDER

An effective date of October 28, 2003, but no earlier, for 
the grant of service connection for the cause of the 
veteran's death is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


